982 So. 2d 1249 (2008)
Jason McBRIDE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-948.
District Court of Appeal of Florida, Fifth District.
May 30, 2008.
James S. Purdy, Public Defender, and Marvin F. Clegg, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
After pleading guilty pursuant to a negotiated plea agreement, Appellant seeks review on two points: his sentence as a prison releasee reoffender and the denial of his motion to disqualify the trial judge before he entered his plea. We affirm the sentence because the record bears out that Appellant met the statutory criteria for the sentence and agreed to it. We cannot review the second issue, however, because Appellant pled guilty after his motion to disqualify was denied. Fla. R.App. P. 9.140(b)(2).
AFFIRMED IN PART; DISMISSED IN PART.
SAWAYA, TORPY and EVANDER, JJ., concur.